DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 13 June 2018.
Claims 1-18 are pending. Claims 1-3 and 10-12 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed 21 December 2018 are accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
With respect to claims 4-6 and 13-15, the applicant recites a “computer program that is coupled to a computer and is recorded in a compute readable recording medium (lines 1-2).” The applicant’s specification fails to specifically define the scope of the term 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 8603975, patent 14 January 2014) and further in view of Kovács (US 2018/0314963, published 1 November 2018).
As per independent claim 1, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more provisions of a legislation cited on written judgements of the case includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that written judgements are documents and provisions of the legislation are citations. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (provisions of legislation) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
As per independent claim 2, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more other cases cited on written judgements of the specific cases includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that written judgements are documents and cited cases are citations of specific cases. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (cited cases) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
As per independent claim 3, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more document includes a one-hot vector
an output layer in which each of identifiers of one or more other cases cited on written judgements of the specific cases includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that written judgements are documents and provisions of the legislation are citations. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (provisions of legislation) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that written judgements are documents and cited cases are citations of specific cases. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (cited cases) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
As per dependent claim 4, Guo and Kovács disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 5, Guo and Kovács disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 6, Guo and Kovács disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 7, Guo and Kovács disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).
As per dependent claim 8, Guo and Kovács disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).
As per dependent claim 9, Guo and Kovács disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and further in view of Kovács and further in view of Burns et al. (US 2007/0239704, published 11 October 2007, hereafter Burns).

As per independent claim 10, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more provisions of a legislation cited on written judgements of the case includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that written judgements are documents and provisions of the legislation are citations. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (provisions of legislation) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
Additionally, Guo fails to specifically disclose:
preparing a case similarity database based on a citation relationship
receiving information on a first case
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case
However, Burns, which is analogous to the claimed invention because it is directed toward a database storing citation information from documents, discloses:
preparing a case similarity database based on a citation relationship (paragraph 0015)
receiving information on a first case (paragraph 0020)
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case (paragraph 0033)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Burns with Guo, with a reasonable expectation of success, as it would have allowed for storing citation relationships within a database to facilitate efficient retrieval of citation data via a database query. This would have allowed users to more efficiently receive relevant citation information.
As per independent claim 11, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more other cases cited on written judgements of the specific cases includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that written judgements are documents and cited cases are citations of specific cases. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (cited cases) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
Additionally, Guo fails to specifically disclose:
preparing a case similarity database based on a citation relationship
receiving information on a first case
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case
However, Burns, which is analogous to the claimed invention because it is directed toward a database storing citation information from documents, discloses:
preparing a case similarity database based on a citation relationship (paragraph 0015)
receiving information on a first case (paragraph 0020)
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case (paragraph 0033)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Burns with Guo, with a reasonable expectation of success, as it would have allowed for storing citation relationships within a database to facilitate efficient retrieval of citation data via a database query. This would have allowed users to more efficiently receive relevant citation information.
As per independent claim 12, Guo discloses a method for calculating a similarity of cases based on a citation relationship, the method being realized by a computer, the method comprising:
receiving a learning dataset on specific cases (column 12, lines 45-54; column 20, lines 49-50: Here, a corpus of documents is provided to the system in order to analyze a corpus of documents to develop a hierarchical link network)
machine learning the learning dataset by using a neural network learning model (column 10, lines 15-53; column 12, liens 45-54)
calculating a similarity of the specific cases according to a machine learning result (column 13, lines 52-62: Here, a probability of a relationship is determined and calculated)
Guo fails to specifically disclose wherein the learning dataset includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector
an output layer in which each of identifiers of one or more document includes a one-hot vector
an output layer in which each of identifiers of one or more other cases cited on written judgements of the specific cases includes a one-hot vector
However, Kovács, which is analogous to the claimed invention because it is directed toward use of one-hot vectors for deep neural networks, discloses wherein the learning dataset (paragraphs 0038-0044) includes:
an input layer in which each of identifiers of the specific cases includes a one-hot vector (paragraphs 0038-0044)
an output layer in which each of identifiers of one or more case includes a one-hot vector (paragraphs 0038-0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kovács with Guo, with a reasonable expectation of success, as it would have allowed for easily distinguishing words/documents in the vocabulary from other words/documents in the vocabulary. This would have allowed for more efficient processing of words/documents in a training set.
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that written judgements are documents and provisions of the legislation are citations. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (provisions of legislation) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
Finally, Guo discloses identifying citations within documents of the digital library (column 2, lines 37-42). Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that written judgements are documents and cited cases are citations of specific cases. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the well-known specific document type (written judgement) and citations (cited cases) for the general teaching of Guo to achieve the predictable result of calculating a similarity of the specific cases according to a machine learning result. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
Additionally, Guo fails to specifically disclose:
preparing a case similarity database based on a citation relationship
receiving information on a first case
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case
However, Burns, which is analogous to the claimed invention because it is directed toward a database storing citation information from documents, discloses:
preparing a case similarity database based on a citation relationship (paragraph 0015)
receiving information on a first case (paragraph 0020)
inquiring the case similarity database to output information on one or more second cases having a similarity of a specific reference similarity of more with the first case (paragraph 0033)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Burns with Guo, with a reasonable expectation of success, as it would have allowed for storing citation relationships within a database to facilitate efficient retrieval of citation data via a database query. This would have allowed users to more efficiently receive relevant citation information.
As per dependent claim 13, Guo and Kovács disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 14, Guo and Kovács disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 15, Guo and Kovács disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Guo discloses a computer program that is coupled to a computer and is recorded in a computer readable recording medium to perform the method for calculating a similarity of cases based on a citation relationship (Figure 11; column 24, lines 16-23).
As per dependent claim 16, Guo and Kovács disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).
As per dependent claim 17, Guo and Kovács disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).
As per dependent claim 18, Guo and Kovács disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Guo discloses:
a processor configured to process data (Figure 11)
a memory configured to store data (Figure 11)
wherein the processor is configured to perform a program for calculating a similarity of cases based on a citation relationship, and wherein the program includes an instruction for performing a method for calculating a similarity of cases based on a citation relationship (Figure 11; column 12, lines 45-54; column 13, lines 52-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0336183): Discloses identifying document relationships via hyperlinks and citations (paragraph 0155)
Ling et al. (US 2020/0027560): Discloses a machine learning model using one-hot vector embedddings (paragraph 0056)
Bhandarkar et al. (US 2019/0266070): Discloses one-hot word vectors (paragraph 0141)
	Carus et al. (US 2015/0019541): Discloses creating a document database storing semantic relationships (paragraph 0026)
	Barney (US 2007/0073748): Discloses relationship mining and quantifying and visualizing relevance between citationally or contextually related documents (paragraphs 0052 and 0144)
	Kemp (US 2009/0144301): Discloses relationships between documents based on citations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144